Citation Nr: 1731331	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  13-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to a rating in excess of 10 percent for costochondritis of the chest.  



REPRESENTATION

Veteran represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to March 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Waco, Texas, now has jurisdiction of the Veteran's claims.

The Veteran originally requested a hearing before the Board.  In July 2017, the Veteran's attorney withdrew that request in a prehearing conference.  38 C.F.R. 20.704(e).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims. 

The evidence contains reports by the Veteran that she was involved in fights and also disciplined on several occasions while on active duty.  The personnel file, which might document these incidents, does not appear to have been associated with the file.  Therefore, the Board believes that the Veteran's service personnel record should be obtained as these records may help establish her claim for service connection for an acquired psychiatric disorder.  

The file contains VAMC records from June 2003 to June 2009.  Ongoing VA medical records should also be obtained.

There has not been a VA examination to determine whether the Veteran's low back disability is related to back pain noted in the service treatment records (July 1999 and August 2000) or service generally.  In addition, it is unclear whether the Veteran's psychiatric disability is related to service as a private psychologist concluded in a February 2017 report or other factors noted by her caregivers such as her childhood and/or post-service events.  She has also argued her psychiatric disability is secondarily caused or aggravated by her service connected disabilities.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Finally, because the Veteran's costochondritis disability is not listed in the Diagnostic Codes, it is currently rated at 10 percent by analogy to a superficial scar.  See 38 C.F.R. § 4.27.  It is argued that her costochondritis disability should be rated by analogy to a different Diagnostic Code that more accurately reflects the nature and severity of the disability.  The Board notes that "costochondritis" is an "inflammation of the cartilaginous junction between a rib or ribs and the sternum."  Dorland's Illustrated Medical Dictionary 423 (32d ed. 2012).  Therefore, the Veteran should be provided a new VA examination and the VA examiner should define costochondritis and explain the medical nature and principles of costochondritis to assist the Board in rating the disability correctly.

More importantly, the examiner should note that nature and extent of any problems associated with this disorder, which is not clear from this record. 

Accordingly, the case is REMANDED for the following action:

1. Request from the proper Federal Custodian the Veteran's complete personnel file to include any disciplinary action under the Uniform Code of Military Justice.

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics from June 2009 to the present.   

All attempts to obtain these records should be documented in the file.  If possible, the Veteran herself should get these records to expedite her appeal. 

3.  After the record development is completed, provide the Veteran with a VA general medical examination.  

The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to define and explain the nature and severity of the costochondritis disability in this Veteran.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  How this problem impacts the Veteran on a day-to-day basis would be of great help to the Board in correctly evaluating the condition. 

4.  Provide the Veteran with a VA mental health examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a mental health disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service

If the examiner determines that a mental health disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any mental health disability was caused by or aggravated by the Veteran's service connected disabilities to include (if any) as a side effect of medication taken for a service-connected disability.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Provide the Veteran with a VA low back examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  Again, it should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to determine whether the Veteran has a low back disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is related to service

6.  After the development requested is completed, readjudicate the claims for service connection and the claim for an increased rating.  

If any benefit sought remains denied, furnish the Veteran and her attorney a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




